DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending in the application. Claims 4, 6-9 and 12-16 are withdrawn from consideration. Claims 1-3, 5, 10 and 11 are considered.

Election/Restrictions
Applicant’s election without traverse of species A in the reply filed on 11/12/21 is acknowledged.
Claims 4, 6-9 and 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/21.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers filed on 01/28/21 as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
At pg. 13 line 3 “the booster circuit 6a” should read --the boost controller 6a--.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A regeneration unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification has returned the following respective structures:
Regeneration unit 21.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Objections
Claims 1 and 10-11 are objected to because of the following informalities:  
At claim 1 lines 6 and 7 “boost control” should read --the boost control--.
At claim 10 line 27 “prohibition period” should read --the prohibition period--.
At claim 10 line 28 “interrupting” should read --interrupts--.
At claim 11 line 11 “performs” should read --perform--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the boost control device” in line 2. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --the injection control device--.
Claim 3 recites the limitation “a boost prohibition period” in line 2. It is unclear whether this is the same as or different than the boost prohibition period introduced in claim 1. For examination purposes the limitation in claim 3 will be considered as --the boost prohibition period--.
Claim 5 recites the limitation “a boost prohibition period” in line 2. It is unclear whether this is the same as or different than the boost prohibition period introduced in claim 1. For examination purposes the limitation in claim 5 will be considered as --the boost prohibition period--.
Claim 10 recites the limitation “a fuel injection valve” in line 12. It is unclear whether this is the same as or different than the fuel injection valve introduced at line 9. For examination purposes the limitation in line 12 will be considered as --the fuel injection valve--.
Claim 10 recites the limitation “the drive circuit” in line 28. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --a drive circuit--.
Claim 11 recites the limitation “the energization current” in line 8. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --an energization current--.
Claim 11 recites the limitation “the regeneration phase” in line 16. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --a regeneration phase--.
Claims 2-3, 5 and 11 are rejected for depending upon indefinite base claims.

Allowable Subject Matter
Claims 1-3, 5, 10 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 4, 6-9 and 12-16 will be rejoined when claims 1 and 10 are in condition for allowance.
The following is a statement of reasons for the indication of allowable subject matter:
MAYUZUMI (US 8,081,498) is considered to be the closest prior art of record.
Regarding claim 1, MAYUZUMI discloses an injection control device for controlling injection by supplying electric current to a fuel injection valve (3), the injection control device comprising:
a booster circuit (100) boosting a battery voltage (1) to generate a boosted voltage in a boost capacitor (130);

a drive circuit (2) supplying an energization current to a fuel injection valve with the boosted voltage or with the battery voltage after a start timing of an injection instruction period (implied);
a power interruption controller (part of 2, col. 12 lines 31-35) interrupting the energization current (3A) supplied by the drive circuit to the fuel injection valve (col. 12 lines 31-35); and
a regeneration unit (5, Fig. 1) passing a regenerative current from the fuel injection valve to the boost capacitor of the booster circuit (col. 6 lines 36-36, col. 12 lines 31-35), wherein the regenerative current is caused by an interruption control of the power interruption controller (implied).
The prior art fails to teach or render obvious the claim limitation “wherein the boost controller stops the boost control by the booster circuit during a boost prohibition period, wherein the boost prohibition period at least partly includes passing the regenerative current caused by the interruption control, wherein the boost prohibition period begins a fixed period of time after a start time of an injection period, and wherein the interruption control begins after the boost prohibition period begins” in the manner defined in the instant claim 1.
Regarding claim 10, MAYUZUMI discloses an injection control device comprising:
a control circuit (150);
a booster circuit (100) configured to generate a boost voltage, and including: a boost inductor (110), a boost switch (120), a boost resister (160), a boost diode (121), and a boost capacitor (130);
a regenerative circuit (5) configured to pass a regenerative current towards the booster circuit (col. 6 lines 36-39);
a discharge switch (2) located electrically between the booster circuit and a fuel injection valve;
a constant current switch (212) located electrically between a battery voltage and the fuel injection valve (Fig. 7);
a high side terminal configured for connection to a fuel injection valve (i.a. Fig. 7);
a low side terminal configured for connection to a low side of the fuel injection valve, and associated with a low-side voltage (i.a. Fig. 7);

a current detection resistor (223) configured to receive current from the low-side drive switch (Fig. 7),
wherein the control circuit is configured to:
(i) start charging the boost capacitor by controlling the boost switch when the boost voltage is equal to or smaller than a charge-start threshold (col. 10 lines 24-26); and
(ii) stop charging the boost capacitor by controlling the boost switch when the boost voltage is equal to or greater than a full-charge threshold (col. 9 lines 26-28).
The prior art fails to teach or render obvious the claim limitation “(iii) prohibit the booster circuit from charging the boost capacitor using the boost switch during a boost prohibition period; and (iv) charge the boost capacitor using the regenerative current at least during at least part of the boost prohibition period; and (v) prohibition period is started before a power interruption controller interrupting electric current supplied by the drive circuit to the fuel injection valve” in the manner defined in the instant claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555. The examiner can normally be reached M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                           /HUNG Q NGUYEN/Primary Examiner, Art Unit 3747